EXHIBIT 10.3

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement (the “Agreement”)
between St. Mary Land & Exploration Company, a Delaware corporation formerly
known as St. Mary Parish Land Company (the “Company”), and Mark A. Hellerstein
(“Hellerstein”), is executed by the Company and Hellerstein on this 16th day of
December, 2005 and effective as of January 1, 2005.

RECITALS

A.           The Company and Hellerstein desire to amend certain provisions of
the Agreement in order to conform such provisions to the requirements of
Section 409A of the Internal Revenue Code of 1986 (the “Code”) and to provide
for a specific term for the Agreement ending June 30, 2007; and

B.           Capitalized terms used but not defined in this Amendment shall have
the meanings given to them in the Agreement.

NOW, THEREFORE, in consideration of Hellerstein’s continued employment with the
Company and the mutual agreements set forth herein, the parties hereto agree as
follows:

AGREEMENT

 

Section 1.

Amendments to Agreement.

 

 

(a)

Section 3.(a) is revised so that it shall read as follows:

This Agreement shall continue in effect until June 30, 2007 (the “Expiration
Date”). In the event that there is any termination of the employment of
Hellerstein prior to the Expiration Date by St. Mary for any reason other than
the occurrence of an event described in subparagraph (c) below or by Hellerstein
due to a material reduction by St. Mary of his position, duties or
responsibilities,

 



 

St. Mary shall, provided that Hellerstein continues to be reasonably available
to consult with St. Mary, continue for Hellerstein until the Expiration Date the
following:

 

(i)

the base salary compensation of Hellerstein at its rate at the time of such
termination;

 

(ii)

additional bonus and incentive compensation for Hellerstein pursuant to St. Mary
plans and programs established therefor, including the additional vesting
through the Expiration Date of grants, awards or payments under such plans and
programs, in the same general manner and to the same general extent as in effect
for him at the time of such termination; and

 

(iii)

the participation of Hellerstein in the fringe benefits and other benefit plans
of St. Mary, including retirement benefits, life insurance and health and
hospitalization benefits and insurance, in the same general manner and to the
same general extent as in effect for him at the time of such termination.

(b)          Section 3.(b) is renumbered as 3.(c) and the following new Section
3.(b) is added as follows:

Notwithstanding anything to the contrary herein, any payments that are to be
made to Hellerstein under other provisions of this Agreement which, under
Section 409A(a)(2)(B)(i) of the Code, may not be made before the date which is
six months after the date of Hellerstein’s separation from employment service
(the “Section 409A Six-Month Waiting Period”) shall not be made during the
Section 409A Six-Month Waiting Period. Rather, any such payments shall be
deferred and made immediately following the expiration of the Section 409A
Six-Month Waiting Period. In particular, with respect to the severance payments
provided for under Section 3(a) of this Agreement, (i) such severance payments
that would otherwise be made during the Section 409A Six-Month Waiting Period
shall be

 

 

2

 



 

made in one lump sum upon the expiration of the Section 409A Six-Month Waiting
Period, and (ii) severance payments for the remaining six-month period
(immediately after the expiration of the Section 409A Six-Month Waiting Period)
of the one full year of severance payments to which Hellerstein may become
entitled under Section 3(a) of this Agreement shall also be made in lump sum
upon the expiration of the Section 409A Six-Month Waiting Period.

 

(c)

A new Section 3.(d) is added as follows:

This Agreement is intended in all respects to comply with the provisions of
Section 409A of the Code and in particular, those provisions of Section 409A
dealing with distributions. The Company and Hellerstein shall interpret and
apply the provisions of this Agreement in a manner consistent with Code Section
409A.

Section 2.           Execution and Counterparts and By Facsimile. This Amendment
may be executed in counterparts, and signature pages may be delivered by
facsimile transmission.

 

* * * * *

 

 

 

3

 



 

 



IN WITNESS WHEREOF, this Amendment to the Employment Agreement is hereby duly
executed by each party on the date first above written.

THE COMPANY:

 

ST. MARY LAND & EXPLORATION COMPANY,

a Delaware corporation

 

 

By:

___________________________________

 

Name:

David W. Honeyfield

 

 

Title:

Vice President - Chief Financial

 

 

Officer, Treasurer and Secretary

 

 

 

HELLERSTEIN:

 

                                          
                                             

Mark A. Hellerstein

 

 

 

4

 

 

 